The plaintiff in error was convicted in the county court of Hughes county on a charge of selling whisky, and his punishment fixed at a fine of $50 and confinement in the county jail for a term of 30 days.
The judgment was rendered February 21, 1927, and the appeal lodged in this court April 23, 1927. No briefs in support of the judgment have been filed. An examination of the record discloses no jurisdictional or fundamental error. The evidence amply sustains the verdict and judgment.
Case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.